                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                  DATE FILED: 5/21/21
UNITED STATES OF AMERICA,

                  -against-                                    1:20-cr-0654-MKV

RAMON HALL,                                                          ORDER

                         Defendant.

HON. MARY KAY VYSKOCIL, United States District Judge:

       The United States Marshals Service is ordered to produce, by any means necessary, the

Defendant in this action at the Daniel Patrick Moynihan United States Courthouse, 500 Peal

Street, Courtroom 18C, New York, New York by 11:00AM on May 21, 2021.

SO ORDERED.

Dated: May 21, 2021.                                _______________________________
                                                   ___ ______
                                                           ____________  ___________
                                                                         __      ___
                                                                                  ________
                                                                                        ____
                                                                                           ____
                                                                                             _ _
       New York, New York                                 MARY
                                                          MA        KAY
                                                                      AY VYSKOCIL
                                                                      AY   VYS  SKO
                                                                                  KOCIL
                                                         United    States
                                                         Unniitted State
                                                                      tees District Judge
